UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6535


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

UNDER SEAL,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Bruce H. Hendricks, District Judge. (4:14-cr-00553-BHH-4)


Submitted: August 16, 2018                                        Decided: August 21, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Under Seal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Appellant appeals the district court’s order denying his motion for a sentence

reduction. We have reviewed the record and find no reversible error. See United States

v. Wallace, 22 F.3d 84, 87 (4th Cir. 1994). Accordingly, we affirm the district court’s

order. United States v. Under Seal, No. 4:14-cr-00553-BHH-4 (D.S.C. Apr. 23, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2